department of the treasury internal_revenue_service washington d c jun dane tilp phi t tax_exempt_and_government_entities_division u i l attn legend state a employer m plan x act d board c group bemployees statute t resolution o resolution p form p so dear this is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date date date date date and date with respect to the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the’code’ the following facts and representations have been submitted on your behalf plan x was established by state a statutes and is codified at statute t as promulgated by state a’s legislature plan x was established for the benefit of group b employees as defined in sec_5 of plan x you represent that plan x is qualified under sec_401 of the code employer m is a unit of local_government organized pursuant to the provisions of act d sec_5 of plan x provides that board c a five-member board is responsible for the administration of plan x board c is also an employer of employees who participate in plan x group b employees are required to contribute a specified percentage of their salary to plan x pursuant to the provisions of sec_5 of plan x under that section the contributions made by the group b employees may be picked up by the employer under sec_414 of the code employer m and board c as an employer of employees that participate in plan x propose to extend its pick up program to certain permissive contributions prior to date group b employees were permitted to make additional optional contributions to plan x in order to obtain an enhanced benefit formula at retirement contributions under this program have been treated as after-tax contributions you represent that this program terminated date plan x was amended by sec_5 effective date sec_5 of plan x as added by state a’s legislature provides that while this plan is in effect a group b employee may establish optional additional credit toward additional benefits for eligible service by making an irrevocable written election to make additional contributions as authorized by this section a group b employee may begin to make additional contributions under this section via payroll deduction no later than the first pay_period of the calendar_year in which the employee fulfills the 10-year service requirement as herein described the additional contributions of percent of salary shall be paid to plan x on the same basis and under the same conditions as contributions required under plan x this section pertaining to additional benefits_and_contributions expires on date no additional contributions may be made ‘after that date and no additional benefits will accrue after that date a group b employee can make a lump sum contribution to plan x to purchase service credits for additional benefits in the event a group b employee elects to make such a lump sum contribution to plan x to purchase service credits for additional benefits those contributions will be after-tax contributions and therefore ineligible for pick up treatment to implement the pick up of contributions via payroll deduction as provided for in sec_5 of plan x the president of the board_of commissioners of employer m and the vice president and secretary of board c approved resolutions on date and date respectively authorizing the pick up of optional plan contributions resolution o and resolution p provide that beginning in optional plan contributions made via payroll deduction although designated as employee contributions are being paid_by the employer employer m or board c to plan x in lieu of contributions by group b employee resolution o and resolution p further provide that upon such election the group b employee will not have the option of choosing to receive the contributions directly instead of having them paid to plan x you represent that in order to participate in the enhanced benefit program through the salary_reduction_plan a group b employee must sign a form authorizing the irrevocable payroll deduction form p a payroll deduction authorization form will be used in conjunction with resolution o and resolution p to effect the pick up of the contributions as provided for in sec_5 form p states that the group b employee elects to participate in the optional plan and directs the employer to deduct percent of his her gross salary and transfer such amount to plan x a group b employee may elect to participate in the optional plan up to a maximum of five years you further represent that the group b employee will not be allowed to change the amount or length of time over which the irrevocable payroll deduction will occur if the frequency of payroll is changed the number and the amount of each payroll deduction will automatically be adjusted without any_action on the part of the group b employee contributions that are picked up pursuant to sec_5 of plan x will cease upon the group b employee’s death retirement separation from employment disability or upon reaching the maximum benefit level permitted by state statute form p also provides that the optional plan is effective from through based upon the aforementioned facts and representations you request the following rulings that after a group b employee has executed the irrevocable payroll deduction authorization contributions made to plan x for the purpose of an employee’s purchase of optional service_credit will be treated as contributions picked up by employer m within the meaning of sec_414 of the code and will be treated as employer contributions for federal_income_tax purposes that the picked-up contributions for the group b employees pursuant to irrevocable payroll deduction elections will not constitute wages under sec_3401 of the code from which federal_income_tax must be withheld in the tax_year in which they are contributed that the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employee’s gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax as source on wages therefore no withholding is required from employees’ salaries with respect to such contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these revenue rulings established that the following two criteria must be met the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revenue rulings and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the a o period to which such contributions relate being paid_by the employer are actually employee contributions paid_by the employee and recharacterized as of a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code if not the designated employee contributions resolution o and resolution p satisfy the criteria set forth in revenue rulling and revrul_81_36 by providing that contributions via payroll deduction made pursuant to sec_5 of plan x although designated as employee contributions are being paid_by employer m or board c in lieu of contributions by the group b employees and that the group b employees do not have the option of choosing to receive the contributions directly instead of having them paid to plan x with respect to your first and second ruling_request we conclude that after a group b employee has executed form p an irrevocable payroll deduction authorization form contributions to plan x to purchase optional service_credit pursuant to sec_5 of plan x will be treated as contributions picked up by employer m and or board c within the meaning of sec_414 of the code and will be treated as employer contributions for federal_income_tax purposes these amounts will not be included in the group b employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the year in which they are distributed to the extent the amounts represent contributions made by employer m or board c because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m or board c will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x with respect to your third ruling_request sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 however employee contributions which are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly with respect to your third ruling_request we conclude that the picked up contributions will not be treated as annual_additions for purposes of sec_415 in accordance with revrul_87_10 the pick up treatment of designated employee contributions that are picked up pursuant to sec_414 of the code will not become effective prior to the date of the last governmental action implementing the pick up further this ruling does not apply to any contribution to the extent it relates to compensation earned before the date of the last governmental action implementing the pick up the effective date for the commencement of any pick up pursuant to sec_5 cannot be any earlier than the later of the date plan x as amended by sec_5 is adopted the date sec_5 of plan x becomes effective the date resolution o and resolution p are adopted and put into effect or the date form p is signed and executed by the group b employees and employer m or board c and put into effect this ruling is based on the following conditions a group b employee who makes a one time irrevocable election to make additional contributions to purchase service_credit for an additional benefit pursuant to sec_5 may not make more than one irrevocable election to make contributions to purchase service_credit for the additional benefit and an election by a group b employee to make such additional contributions to purchase service_credit for an additional benefit is irrevocable and may not be subsequently altered or amended further this ruling expresses no opinion as to the pick up treatment of additional contributions made by a group b employee who elects to purchase service_credit in accordance with sec_5 subsequent to date the expiration date of sec_5 of plan x no opinion is expressed as to whether the pick up arrangement as described in sec_5 of plan x satisfies the requirements of sec_414 of the code no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact i d t ep ra t2 at a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e floyd manager employees plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
